    Case: 1:19-cv-00249 Document #: 73 Filed: 04/12/21 Page 1 of 3 PageID #:393




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

JEFF KLUEH and JAKE CAMPBELL, )
individually, and on behalf of all other )
similarly situated Illinois residents,   )
                                         )
        Plaintiffs,                      )
                                         )
        vs.                              )           Case No. 1:19-cv-00249
                                         )
PAUL VALLAS FOR ALL CHICAGO, )                       Judge Martha M. Pacold
and LINK2TEK, LLC.                       )           Magistrate Judge Susan E. Cox
                                         )
        Defendants.                      )

             JOINT STATUS REPORT AND STIPULATION OF DISMISSAL

       As directed by the Court in its December 14, 2020 Minute Order (ECF No. 70), the

Parties provide notice that the Supreme Court has issued its decision in Facebook, Inc. v.

Duguid, 141 S. Ct. 1163 (2021).

       In light of this decision and after discovery into Defendant Link2Tek, LLC’s text

messaging platform at issue in this case, the Parties hereby stipulate, pursuant to Rule

41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, to the named Plaintiffs’ voluntary

dismissal of all their claims against Defendant Link2Tek, LLC – the only remaining defendant

– in the above-captioned matter, without prejudice and in their individual capacities. The Parties

shall bear their own attorneys’ fees and costs.
    Case: 1:19-cv-00249 Document #: 73 Filed: 04/12/21 Page 2 of 3 PageID #:394



Dated: April 12, 2021                  Respectfully submitted,

                                       Counsel for Plaintiffs and the putative class,

                                       /s/ James C. Vlahakis
                                       James C. Vlahakis
                                       Sulaiman Law Group, Ltd
                                       2500 S. Highland Ave., Suite 200
                                       Lombard, IL 60148
                                       (630) 581-5456
                                       jvlahakis@sulaimanlaw.com


                                       Counsel for Defendants

                                       /s/ Adam Bower (with consent)
                                       Adam Bower
                                       Arent Fox LLP
                                       1717 K Street, NW
                                       Washington, DC 20006-5344
                                       202.857.6126
                                       adam.bowser@arentfox.com
    Case: 1:19-cv-00249 Document #: 73 Filed: 04/12/21 Page 3 of 3 PageID #:395




                                     CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on April 12, 2021, a true and correct copy of the

foregoing was electronically filed with the Clerk of the Court using the CM/ECF system, which

will provide notice to all counsel of record.

   /s/ James C. Vlahakis
   James C. Vlahakis
   Sulaiman Law Group, Ltd
   2500 S. Highland Ave., Suite 200
   Lombard, IL 60148
   (630) 581-5456
   jvlahakis@sulaimanlaw.com
